

FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT
THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is dated
as of August ___, 2013 (the “Effective Date”), and is made and entered into by
and among Behringer Harvard Florida MOB Member, LLC, a Delaware limited
liability company (“BH Member”), BH-AW Florida MOB Venture, LLC, a Delaware
limited liability company (“BH-AW JV”), AW SFMOB Investor, LLC, a Florida
limited liability company (“AW Investor”), AW SFMOB Managing Member, LLC, a
Florida limited liability company (“AW Manager”, and, together with AW Investor,
“Purchaser”), and BW-AW Hialeah, LLC, a Delaware limited liability company,
BW-AW Palmetto, LLC, a Delaware limited liability company, BW-AW North Shore,
LLC, a Delaware limited liability company, BW-AW Victor Farris, LLC, a Delaware
limited liability company, BW-AW FMC Central, LLC, a Delaware limited liability
company, BW-AW FMC East, LLC, a Delaware limited liability company, BW-AW FMC
North, LLC, a Delaware limited liability company, BW-AW FMC Medical Mall, LLC, a
Delaware limited liability company, and BW-AW FMC Land, LLC, a Delaware limited
liability company (each a “Seller” and collectively, “Sellers”).
RECITALS:
A.    BH Member, BH-AW JV, Sellers and Purchaser entered into that certain
Purchase and Sale Agreement with an effective date of July 8, 2013 (the
“Agreement”), pursuant to which each Seller agreed to sell and Purchaser agreed
to purchase the property described in the Agreement.
B.    BH Member, BH-AW JV, Sellers and Purchaser desires to amend the Agreement
upon the terms and conditions contained herein.
AGREEMENT:
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Recitals Incorporated; Certain Defined Terms. The Recitals set forth above are
hereby incorporated herein by this reference. Unless otherwise defined herein,
capitalized terms herein shall have the same meaning as ascribed to them in the
Agreement.
2.    Purchase Price.
(a)    The definition of “Material Damage” in Section 1.2 of the Agreement is
hereby deleted in its entirety and replaced with the following:
“Material Damage” means damage to a Property of such nature that the cost of
restoring the same to its condition prior to the casualty will exceed five
percent (5%) of the Purchase Price allocated to such Property as provided in
Exhibit G-1 (or Exhibit G-2 if Purchaser has delivered the ROFR Waivers and
Ground Lessor Consents executed by each Ground

DLI-6451780v4

--------------------------------------------------------------------------------



Lessor to Sellers and written notice to BH Member, BH-AW JV and Sellers that
Purchaser will assume the Aviva Loans), as determined by an independent
insurance adjuster mutually agreeable to the parties if the parties cannot
otherwise agree upon the cost of restoration.
(b)    The definition of “Purchase Price” in Section 1.2 of the Agreement is
hereby deleted in its entirety and replaced with the following:
“Purchase Price” means the sum of either (i) Sixty-Four Million Seven Hundred
Sixty Thousand One Hundred Ninety-Nine and No/100 Dollars ($64,760,199.00) to be
allocated among the respective Properties as set forth in Exhibit G-1 hereto if
Purchaser does not assume the Aviva Loans, or (ii) Sixty-Three Million Fourteen
Thousand One Hundred Ninety-Nine and No/100 Dollars ($63,014,199.00), which
shall be paid in a combination of cash and assumption of the Aviva Loans as
reflected on the Closing Statement if Purchaser elects by written notice to BH
Member, BH-AW JV and Sellers to assume the Aviva Loans and which shall be
allocated among the respective Properties as set forth in Exhibit G-2 hereto.
(c)    Section 1.3(c) of the Agreement is hereby deleted in its entirety and
replaced with the following:
(c)    In the event that any Ground Lessor elects to exercise its Purchase Right
with respect to any Property and Purchaser is unable to obtain all of the ROFR
Waivers, then (i) the Property that any Ground Lessor elects to acquire shall be
excluded from this Agreement, (ii) the Purchase Price shall be decreased by the
portion of the Purchase Price allocated to such affected Property as provided in
Exhibit G-1 or Exhibit G-2, as applicable, and (iii) Purchaser shall still
acquire all of the remaining Properties pursuant to the terms of this Agreement
which shall otherwise remain in full force and effect.
(d)    Section 2.3(d) of the Agreement is hereby deleted in its entirety and
replaced with the following:
(d)    After taking into account any adjustments to the Purchase Price as set
forth in Section 2.3(a) hereof, the application of the Earnest Money to the
Purchase Price as set forth in Section 2.3(b) hereof, and the adjustments
pertaining to expenses contemplated by Section 2.3(c) above, Purchaser shall pay
the remainder of the cash portion of the Purchase Price at the Closing by wire
transfer of immediately available funds to an escrow account maintained by Title
Company for delivery to Sellers.
(e)    Section 2.7 of the Agreement is hereby deleted in its entirety and
replaced with the following:
2.7    Allocation of Purchase Price. Each party to this Agreement agrees and
covenants to treat the transactions contemplated by this Agreement for federal
(and applicable state and local) income tax purposes as a sale of the assets of
Sellers for the Purchase Price that shall be allocated among the Properties as
set forth in Exhibit G-1 or Exhibit G-2, as applicable, and to file all tax
returns, reports, and other forms in a manner consistent with

DLI-6451780v4    2

--------------------------------------------------------------------------------



the provisions of this Agreement. No party will take any position on any tax
return, report, or other form, including any amendment thereto, or reach any
settlement or agreement in respect of any audit which, in any case, is
inconsistent with such treatment, unless such party is advised by legal tax
counsel or a certified public accountant that such inconsistency is mandated by
applicable law. If any party reports (or does not report) any item or matter on
such party’s income tax return (including an information return) in a manner
inconsistent with the provisions of this Agreement, then such party shall notify
the other parties of such treatment before filing such party’s income tax
return. In the absence of receiving the advice of legal tax counsel or a
certified public accountant that, in the applicable party’s reasonable judgment,
an inconsistency is mandated by applicable law, each party shall be liable to
the other parties for any expenses, including professionals’ fees, tax,
interest, penalties, or litigation costs that may arise as a consequence of such
inconsistent reporting, such as an audit by a taxing jurisdiction, as well as
additional damages if such party does not notify the other parties of such
inconsistent reporting. Each party agrees to promptly deliver to the other
applicable party or parties any notice from any taxing or governmental authority
relating to taxes for which such other party or parties are or may be liable
under this Agreement. Each party will cooperate fully with the others to the
extent reasonably requested or necessary in connection with the filing of all
such returns and any audit, litigation or other proceeding.
(f)    Section 11.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:
11.1    Expenses. Each party shall pay its own legal, accounting and similar
professional advisor and consultant fees and expenses incidental to the
preparation of this Agreement, the implementation of the provisions of this
Agreement, and the consummation of the transactions contemplated hereby. Except
as set forth in the preceding sentence or as may be the express obligation of a
party under other provisions of this Agreement, (a) Seller shall pay (i) the
costs of the Title Commitments, (ii) the premium costs and fees of obtaining any
Leasehold Owner’s Title Policy and Owner’s Title Policy, if any, for the
Properties as may be required by Purchaser, (iii) all documentary stamp taxes,
and (iv) any and all prepayment penalties, defeasance costs or assumption fees
associated with the prepayment or assumption of the Aviva Loans and any
attorneys’ fees and expenses related thereto if Purchaser does not assume the
Aviva Loans, and (b) Purchaser shall otherwise pay any and all other fees, costs
and expenses of whatsoever kind and however associated with the transactions
contemplated by this Agreement and the Closing hereunder, including, without
limitation, (i) the costs of the Surveys, (ii) the premium costs and fees of
obtaining any lender’s title insurance policies, and endorsements to the
Leasehold Owner’s Title Policy, Owner’s Title Policy or lender’s title insurance
policies, if any, for the Properties as may be required by Purchaser or any
lender of Purchaser, (iii) all fees and costs with respect to the sale,
conveyance, transfer, assignment and/or financing and mortgaging of each of the
Properties (including any documentary stamp taxes on the mortgage, intangible
taxes or other similar taxes on the financing and mortgaging of each of the
Properties), the assignment or transfer of any of the Business Agreements or the
Ground Leases and Tenant Leases, and/or the recording or filing of any
instruments or agreements delivered in accordance herewith not

DLI-6451780v4    3

--------------------------------------------------------------------------------



specifically paid for by Seller in Section 11.1(a) above, (iv) any and all
escrow and closing fees, charges and costs assessed by Title Company or any
other escrow agent, (v) any and all costs associated with the transfer of any
Permits and Warranties, and (vi) any and all prepayment penalties, defeasance
costs or assumption fees associated with the prepayment or assumption of the
Aviva Loans and any lender’s attorneys’ fees and expenses related thereto if
Purchaser elects to assume the Aviva Loans.
(g)    Exhibit G of the Agreement is hereby deleted in its entirety and replaced
with Exhibit G-1 and Exhibit G-2 that is attached to this Amendment.
3.    Assignment. In accordance with Section 11.3(a) of the Agreement, Purchaser
has requested that BH Member consent to the assignment of Purchaser’s rights
under the Agreement in the manner set forth in Schedule 11.3 attached hereto and
made a part hereof. BH Member hereby consents to the assignment of Purchasers
rights under the Agreement in the manner set forth in Schedule 11.3, provided,
however, that (i) such assignment shall not affect Purchaser’s liabilities and
obligations hereunder; (ii) Purchaser shall remain liable and responsible for
the performance of its duties and obligations hereunder irrespective of any such
assignment; and (iii) Purchaser must provide written notice and a copy of any
such assignment to Sellers not less than fifteen (15) days prior to Closing that
reflects an assumption of Purchaser’s obligations under the Agreement by the
assignees set forth in Schedule 11.3.
4.    Assumption of Aviva Loans. If Purchaser, its Assignee or the to-be-formed
special purpose entities that are wholly owned by Assignee elect by written
notice to BH Member, BH-AW JV and Sellers to assume the Aviva Loans, then
(a) all of the applicable Sellers’ obligations under the Aviva Loans shall
constitute Assumed Liabilities, (b) the liens and encumbrances under the Aviva
Loans shall be deemed to constitute Permitted Exceptions, and (c) Purchaser
shall obtain a release of each of the applicable Sellers from such Sellers
obligations under the Aviva Loans from and after the Closing Date as a condition
to Sellers’ obligation to close under the Agreement.
5.    Entire Agreement and Ratification. The Agreement as amended by this
Amendment embodies the complete agreement between the parties with respect to
the subject matter hereof. As amended by this Amendment, all other terms,
covenants and provisions of the Agreement are ratified and confirmed and shall
remain in full force and effect as first written; provided, that to the extent
this Amendment conflicts with the Agreement, the provisions of this Amendment
shall control.
6.    Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original and all of which, together upon full
execution, shall constitute one and the same instrument.
7.    Binding Effect. This Amendment is binding upon and inures to the benefit
of the successor and permitted assigns of the parties.
8.    Governing Law. This Amendment and the transactions contemplated hereby
shall be governed by and construed in accordance with the Laws of the State of
Florida.

DLI-6451780v4    4

--------------------------------------------------------------------------------



9.    Severability. Any provision of this Amendment that is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.
10.    Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment. In the event that any ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise by virtue of the authorship of any of the provisions of this
Amendment.


[SIGNATURE PAGES TO FOLLOW]





DLI-6451780v4    5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.
 
BH-AW FLORIDA MOB VENTURE, LLC
 
By: Behringer Harvard Florida MOB Member, LLC,
its authorized member
 
By:
Name:
Title:


 
BEHRINGER HARVARD FLORIDA MOB MEMBER, LLC
 
By:
Name:
Title:


 
AW SFMOB INVESTOR, LLC
 
By:
Brian K. Waxman
Managing Member


 
By:
Peter J. Applefield
Managing Member


 
AW SFMOB MANAGING MEMBER, LLC
 
By:
Brian K. Waxman
Managing Member


 
By:
Peter J. Applefield
Managing Member


 
BW-AW HIALEAH, LLC
 
By:
Name:
Title:


 
BW-AW PALMETTO, LLC


DLI-6451780v4    6

--------------------------------------------------------------------------------



 
By:
Name:
Title:


 
BW-AW NORTH SHORE, LLC
 
By:
Name:
Title:


 
BW-AW VICTOR FARRIS, LLC
 
By:
Name:
Title:


 
BW-AW FMC CENTRAL, LLC
 
By:
Name:
Title:


 
BW-AW FMC EAST, LLC
 
By:
Name:
Title:


 
BW-AW FMC NORTH, LLC
 
By:
Name:
Title:


 
BW-AW FMC MEDICAL MALL, LLC
 
By:
Name:
Title:


 
BW-AW FMC LAND, LLC
 
By:
Name:
Title:






DLI-6451780v4    7

--------------------------------------------------------------------------------



Exhibit G-1
Allocation of Purchase Price
Sellers
Properties
Purchase Price Allocation
BW-AW Hialeah, LLC
Hialeah Medical Plaza Building
located at 777 East 25th Street, Hialeah, FL


$6,177,095


BW-AW Palmetto, LLC
Palmetto Medical Center Building
located at 7100 West 20th Avenue, Hialeah, FL


$17,359,719


BW-AW North Shore, LLC
North Shore Medical Arts Building
located at 777 East 25th Street, Hialeah, FL


$3,343,833


BW-AW Victor Farris, LLC
Victor Farris Building
located at 1411 North Flagler Drive, West Palm Beach, FL


$27,409,625


BW-AW FMC Central, LLC
FMC – Central Building
located at 2951 NW 49th Avenue, Lauderdale Lakes, FL


$1,382,410


BW-AW FMC East, LLC
FMC – East Building
located at 3001 NW 49th Avenue, Lauderdale Lakes, FL


$1,401,995


BW-AW FMC North, LLC
FMC – North Building
located at 4900 West Oakland Park, Lauderdale Lakes, FL


$1,361,410


BW-AW FMC Medical Mall, LLC
FMC – Oakland Medical Mall Building
located at 4850 West Oakland Park, Lauderdale Lakes, FL


$6,319,890


BW-AW FMC Land, LLC
FMC – Vacant Land
located at 5000 W. Oakland Park Blvd., Lauderdale Lakes, Florida


$4,222










EXHIBIT G-1
DLI-6451780v4

--------------------------------------------------------------------------------



Exhibit G-2
Allocation of Purchase Price
Sellers
Properties
Purchase Price Allocation
BW-AW Hialeah, LLC
Hialeah Medical Plaza Building
located at 777 East 25th Street, Hialeah, FL


$6,177,095


BW-AW Palmetto, LLC
Palmetto Medical Center Building
located at 7100 West 20th Avenue, Hialeah, FL


$16,780,719


BW-AW North Shore, LLC
North Shore Medical Arts Building
located at 777 East 25th Street, Hialeah, FL


$3,343,833


BW-AW Victor Farris, LLC
Victor Farris Building
located at 1411 North Flagler Drive, West Palm Beach, FL


$26,242,625


BW-AW FMC Central, LLC
FMC – Central Building
located at 2951 NW 49th Avenue, Lauderdale Lakes, FL


$1,382,410


BW-AW FMC East, LLC
FMC – East Building
located at 3001 NW 49th Avenue, Lauderdale Lakes, FL


$1,401,995


BW-AW FMC North, LLC
FMC – North Building
located at 4900 West Oakland Park, Lauderdale Lakes, FL


$1,361,410


BW-AW FMC Medical Mall, LLC
FMC – Oakland Medical Mall Building
located at 4850 West Oakland Park, Lauderdale Lakes, FL


$6,319,890


BW-AW FMC Land, LLC
FMC – Vacant Land
located at 5000 W. Oakland Park Blvd., Lauderdale Lakes, Florida


$4,222








EXHIBIT G-2
DLI-6451780v4

--------------------------------------------------------------------------------



Schedule 11.3


Authorized Assignment


 
Assignee
Property
1
HTA-AW Palmetto, LLC, a Delaware limited liability company
Palmetto Medical Center Building
located at 7100 West 20th Avenue, Hialeah, FL
2
HTA-AW North Shore, LLC, a Delaware limited liability company
North Shore Medical Arts Building
located at 777 East 25th Street, Hialeah, FL
3
HTA-AW Victor Farris, LLC, a Delaware limited liability company
Victor Farris Building
located at 1411 North Flagler Drive, West Palm Beach, FL
4
HTA-AW Florida Medical Center Central, LLC, a Delaware limited liability company
FMC – Central Building
located at 2951 NW 49th Avenue, Lauderdale Lakes, FL
5
HTA-AW Florida Medical Center East, LLC, a Delaware limited liability company
FMC – East Building
located at 3001 NW 49th Avenue, Lauderdale Lakes, FL
6
HTA-AW Florida Medical Center North, LLC, a Delaware limited liability company
FMC – North Building
located at 4900 West Oakland Park, Lauderdale Lakes, FL
7
HTA-AW Florida Medical Center Land, LLC, a Delaware limited liability company
FMC – Vacant Land
located at 5000 W. Oakland Park Blvd., Lauderdale Lakes, Florida
8
AW Hialeah, LLC, a Delaware limited liability company
Hialeah Medical Plaza Building
located at 777 East 25th Street, Hialeah, FL
9
AW Florida Medical Center Mall, LLC, a Delaware limited liability company
FMC – Oakland Medical Mall Building
located at 4850 West Oakland Park, Lauderdale Lakes, FL



The limited liability companies identified in 1 through 7 above, shall be wholly
owned by HTA-AW Florida, LP, a Delaware limited partnership, which is a joint
venture between Purchaser and Healthcare Trust of America Holdings, LP, a
Delaware limited partnership.
The limited liability companies identified in 8 and 9 above, shall be wholly
owned by Purchaser.

Schedule 11.3
DLI-6451780v4